         Case 2:18-cv-01115-RSL Document 179 Filed 04/16/19 Page 1 of 4




                                                                     The Honorable Robert S. Lasnik




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
                                                      )
STATE OF WASHINGTON, et al.,                          )   No. 2:18-cv-1115-RSL
                                                      )
   Plaintiffs,                                        )   FEDERAL DEFENDANTS’
                               v.                     )   NOTICE OF FILING
                                                      )   SUPPLEMENT TO
UNITED STATES DEPARTMENT OF                           )   ADMINISTRATIVE RECORD
STATE, et al.,                                        )   AND RESPONSE TO MARCH
                                                      )   19, 2019 ORDER
   Federal Defendants.                                )
                                                      )

                                          NOTICE OF FILING
        On March 19, 2019, this Court granted the Plaintiffs’ Motion to Supplement the
Administrative Record, Dkt. No. 132. See Dkt. No. 175. In its Order, the Court directed the
Department of State, Secretary of State, Acting Deputy Assistant Secretary of Defense Trade
Controls, and Director of Policy, Office of Defense Trade Controls Policy (collectively, “Federal
Defendants”) to supplement the administrative record to ensure that it includes: (1) “all materials
considered, directly or indirectly, in making the decision to issue the July 27, 2018, temporary
modification and letter . . ., regardless of whether the materials support or are contrary to the
decision”; (2) “settlement-related communications and materials generated in Defense Distributed v.
U.S. Dep’t of State, C15-0372RP (W.D. Tex.)”; and (3) a “privilege log for all assertedly privileged
documents and materials” that the Federal Defendants would otherwise have identified as part of
the administrative record. In addition, the Court provided the Plaintiffs “leave to take discovery



Federal Def’s. Notice of Filing Supp. Admin. Record                       United States Department of Justice
(No. 2:18-cv-1115-RSL) – 1                                           Civil Division, Federal Programs Branch
                                                                     1100 L St. NW, Washington, DC 20530
                                                                                                202-353-0533
         Case 2:18-cv-01115-RSL Document 179 Filed 04/16/19 Page 2 of 4




aimed at establishing whether the pre-July 27, 2018, comments to the NPRMs were directly or
indirectly considered when issuing the temporary modification and letter.”
        The Federal Defendants hereby provide notice of the filing of materials to supplement the
record. See Ex. 1. As explained in the certification and declaration attached thereto, the
supplemental documents being filed, in conjunction with the accompanying privilege log and the
administrative record previously supplied, form the complete record directed by the Court.
        The Federal Defendants also conferred with Plaintiffs regarding the discovery authorized
by the Court in its March 19, 2019 Order. These parties have agreed to the production of a
declaration by an appropriate Department of State official that attests to “(1) whether the State
Department, in issuing the temporary modification and letter, directly or indirectly considered
public comments to the 2018 NPRMs, regardless of whether such comments supported the
Department’s decision; and (2) the date(s) on which the public comments (or any of them) were
downloaded or reviewed prior to the State Department’s issuance of the temporary modification
and letter, and by whom.” The parties further agreed that this production would occur
contemporaneously with the record supplementation. The Department has determined that this
information can best be provided through a pair of declarations. The first, by the Acting Deputy
Assistant Secretary of Defense Trade Controls, is attached as Exhibit 2. The second, by the Acting
Co-Division Chief of the Technology and Jurisdictional Analysis Division, within the Directorate
of Defense Trade Controls, is attached as Exhibit 3.


Dated: April 16, 2019                                 Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      JOHN R. GRIFFITHS
                                                      Director, Federal Programs Branch

                                                      ANTHONY J. COPPOLINO
                                                      Deputy Director, Federal Programs Branch

                                                      /s/ Eric J. Soskin
                                                      STEVEN A. MYERS
                                                      ERIC J. SOSKIN

Federal Def’s. Notice of Filing Supp. Admin. Record                           United States Department of Justice
(No. 2:18-cv-1115-RSL) – 2                                               Civil Division, Federal Programs Branch
                                                                         1100 L St. NW, Washington, DC 20530
                                                                                                    202-353-0533
         Case 2:18-cv-01115-RSL Document 179 Filed 04/16/19 Page 3 of 4



                                                      STUART J. ROBINSON
                                                      Attorneys
                                                      U.S. Department of Justice
                                                      Civil Division, Federal Programs Branch
                                                      1100 L St. NW
                                                      Washington, D.C. 20005
                                                      (202) 353-0533 (telephone)
                                                      (202) 616-8460 (facsimile)
                                                      eric.soskin@usdoj.gov

                                                      Attorneys for Federal Defendants




Federal Def’s. Notice of Filing Supp. Admin. Record                              United States Department of Justice
(No. 2:18-cv-1115-RSL) – 3                                                  Civil Division, Federal Programs Branch
                                                                            1100 L St. NW, Washington, DC 20530
                                                                                                       202-353-0533
         Case 2:18-cv-01115-RSL Document 179 Filed 04/16/19 Page 4 of 4




                                     CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019, I electronically filed the foregoing notice using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.


Dated: April 16, 2019                                  /s/ Stuart J. Robinson
                                                       Stuart J. Robinson




Federal Def’s. Notice of Filing Supp. Admin. Record                      United States Department of Justice
(No. 2:18-cv-1115-RSL) – 4                                          Civil Division, Federal Programs Branch
                                                                    1100 L St. NW, Washington, DC 20530
                                                                                               202-353-0533
